Citation Nr: 0405413	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  95-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post-traumatic stress disorder (PTSD) 
prior to November 15, 2000.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) after 
November 14, 2000. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  

The Board notes that in September 1998, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran was notified of that decision 
and he appealed the assignment of a 10 percent evaluation.  
Following his appeal, in April 1999 the Board remanded the 
issue back to the RO for additional development.  The claim 
was returned and in November 1999 the Board issued a decision 
that denied entitlement to the requested benefit.  The 
veteran was notified and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

On February 24, 2000, a Joint Motion for Remand was filed; on 
March 9, 2000, the Court issued an Order that granted the 
motion and vacated the Board's November 1999 decision.  The 
claim was returned to the Board for additional action.  
Following that return, the Board remanded the claim to the RO 
in August 2000.  The veteran underwent additional medical 
testing and in May 2001, the RO granted an increased 
evaluation for PTSD.  A 50 percent rating was assigned, 
effective November 15, 2000.  

The veteran was notified of that grant in a letter to him 
from the RO in May 2001.  In that letter the RO told the 
veteran of the grant and it also noted that the benefits 
granted were a complete grant of benefits on appeal.  The 
veteran was given 30 days to notify the RO of his 
disagreement with either the grant or the letter issued by 
the RO.  When the veteran did not respond, the RO assumed 
that the veteran was not continuing with his appeal, even 
though he did not submit a written document withdrawing his 
appeal.

As noted, the evaluation for PTSD was raised from 10 to 50 
percent, and the rating criteria used to evaluate the 
veteran's condition was 38 C.F.R. Part 4, Diagnostic Code 
9411.  This is not a full grant of the benefit sought on 
appeal because a higher rating (up to 100 percent) is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue, despite claims by the RO to the 
contrary, remains before the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO has denied both an evaluation in excess of 50 percent 
for PTSD and a TDIU.  The record reflect that the veteran's 
sole service-connected disability is that of PTSD, and that 
this disability has been rated as 50 percent disabling.  In 
denying the veteran's TDIU claim, the RO has noted that the 
veteran's ability to obtain and maintain gainful employment 
has been prevented by his various medical disabilities, 
service-and nonservice-connected, and his poor work history.  
With respect to the claim involving PTSD, the RO has denied 
the veteran's petition noting that the evidence did not 
suggest that he was unable to maintain the activities of 
daily living, including the possibility of some type of 
employment.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

A critical change in the law involves the VA's duties to the 
veteran.  That is, VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance with the 
VCAA when the RO has not sent a VCAA letter to the veteran 
notifying him of what was needed to substantiate his claim, 
what his responsibilities were with respect to the claim, and 
whether VA would assist him in any manner.  For these 
reasons, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The record reflects that the veteran 
has not undergone a recent general examination in order to 
determine whether the veteran is presented from obtaining 
gainful employment due to his service-connected disability.  
A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment so that 
the decision will be a fully informed one should be 
accomplished in regards to this claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Additionally, the claims folder reflects that the veteran has 
been awarded Social Security Administration (SSA) disability 
benefits.  Specifically, a copy of a SSA Decision from August 
1993 has been included in the claims folder.  However, while 
the decision has been added to the claims folder and the 1991 
through 1993 medical records are of record, there are no SSA 
documents or medical records appearing in the claims folder 
dated after August 1993.  Since the VA has been given notice 
that the veteran is receiving SSA disability benefits, any 
post August 1993 records should be obtained and associated in 
the claims folder.  See Lind v. Principi, 3 Vet. App. 443, 
494 ("When . . . VA is put on notice . . . of the existence 
of SSA records, . . . VA must seek to obtain those records 
before proceeding with the appeal."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's determination of unemployability for SSA purposes).  
These records must be obtained because they may provide 
additional insight into the veteran's ability to work.  Thus, 
the claim must also be returned to the RO for the purpose of 
obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.  

The Board also notes that the rating decision appealed 
references the veteran's VA Vocational Rehabilitation Folder, 
and that information from that file was used by the RO in 
denying the veteran's claim.  Unfortunately, the Vocational 
Rehabilitation Folder has not been forwarded to the Board for 
review.  The Board finds that records associated with his 
claim for vocational rehabilitation benefits may include 
evidence pertinent to the matters on appeal.  The Board also 
notes VA records are held to be within the Secretary's 
control and are considered to be a part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the 
Board has a duty to obtain those records prior to issuing a 
decision on the appeal for it, and the claim must be also be 
remanded for the purpose of obtaining those records.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2002 for his service-connected PTSD and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should obtain from Social 
Security Administration the records, 
dated after August 1993, that are 
pertinent to the veteran's TDIU claim.  
Only those records that are not already 
included in the claims folder should be 
requested.  All records obtained should 
be added to the claims folder.  

4.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with the claims folder.

5.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.  

6.  Following completion of the above 
development, the veteran should be 
afforded an examination by a psychiatrist 
in order to determine the nature and 
extent of his current service-connected 
PTSD.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner is requested to evaluate and 
describe in detail the effect the 
veteran's service-connected PTSD may have 
on his industrial capability.  In 
addition, the examiner should provide a 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned.  The examiner 
should discuss all relevant medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  The examiner 
should render a medical opinion as to 
which symptoms and what social and 
occupational impairment are attributable 
to the service-connected PTSD, as opposed 
to any nonservice-connected condition(s).  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the issues as noted on 
the title page of this decision.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC) regarding all issues.  The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



